Case 1:18-cr-00404-TJM Document 25 Filed 12/13/18 Page 1 of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA ) Criminal No. 1:18-CR-404 (TJM)
V. ) Information
)
CAMMRON ROBINSON, ) Violation: 18 U.S.C. § 2251 (a)
) Sexual Exploitation of a Child;
Defendant. ) 18 U.S.C. § 2(b)

Causing an Act to Be Done
) ;
) 4 Counts & Forfeiture Allegation
)
)

County of Offense: Ulster

THE UNITED STATES ATTORNEY CHARGES:

COUNTS 1-4
[Sexual Exploitation of a Child]

| Inor about 2015 through 2017, in Ulster County in the Northern District of New York, and
elsewhere, the defendant, CAMMRON ROBINSON, did employ, use, persuade, induce, entice,
and coerce the minors listed below to engage in sexually explicit conduct for the purpose of
willfully causing the production of visual depictions of such conduct, and for the purpose of
willfally causing the transmission of a live visual depiction of such conduct, knowing and having
reason to know that such visual depictions would be transported and transmitted using any means
| and facility of interstate and foreign commerce and in and affecting interstate and foreign
commerce, and where the visual depictions were produced using materials that had been mailed,
shipped, and transported in and affecting interstate and foreign commerce by any means, including
by computer, and where such visual depictions were actually transported and transmitted using
-any means or facility of interstate or foreign commerce or in or affecting interstate or foreign

commerce, in violation of Title 18 United States Code, Sections 2251(a) & (e) and 2(b).
Case 1:18-cr-00404-TJM Document 25 Filed 12/13/18 Page 2 of 3

 

 

 

 

 

 

 

 

Count Minor .

1 V-1, a male child under the age of 13
2 V-2, a male child under the age of 14
3 V-3 a male child under the age of 12
4 V-4 a male child under the age of 12

 

FORFEITURE ALLEGATION
The allegations contained in Counts 1-4 of this Information are hereby realleged and
incorporated by reference herein for the purposes of alleging forfeiture pursuant to the provisions
of Title 18, United States Code, Section 2253. |
Pursuant to Title 18, United States Code, Section 2253, upon conviction of the charges
alleged in Counts 1-4, the defendant, CAMMRON ROBINSON , shall forfeit to the United States _
of America any property, real or personal, used and intended to be used to commit and to promote
the commission of such offenses, and any property traceable to such property. The property to be
forfeited includes, but is not limited to, the following:
(1) One Black Flight Notebook, Serial number N/A, non-digital;
(2) One Lenovo Laptop Y900 Model 80Q1, serial number PFOLNK4Z;
(3) One iPhone 4, serial number R38J400MMB8V;
(4) One Hitachi Hard Drive, serial number YFJ14G7A;
(5) One Seagate Hard Drive, serial number NA8FRVAV;
(6) One Seagate Hard Drive, serial number NA8PVAA;
(7) One Seagate Hard Drive, serial number NA8FK VAP;
(8) One PS4 Gaming System, serial number MC963309769;
(9) One Samsung Galaxy 8 Plus; serial number R38J400MM8V;

(10) One iPhone, serial number IMEI 355788070726634; and

2
Case 1:18-cr-00404-TJM Document 25 Filed 12/13/18 Page.3 of 3

(11) One ORTZ gaming docking station and a HGST hard drive, serial number

160827JD10424A07H4PT.

If any of the property described above, as a result of any act or omission of the defendant:

{a)
(b)
(c)
(d)
(e)

cannot be located upon the exercise of due diligence;

has been transferred or sold to, or deposited with, a third party,
has been placed beyond the jurisdiction of the court; .

has been substantially diminished in value; or

has been commingled with other property which cannot be divided without
difficulty,

the United States of America shall be entitled to forfeiture of substitute property pursuant to Title

21, United States Code, Section 853(p), as incorporated by Title 18, United States Code, Section

2253(b) and by Title 28, United States Code, Section 2461(c).

Dated: J2/>/ lp GRANT C. JAQUITH

United States Attorney

ae
By: Lf LPS 20
Geoffrty J_L? Brown
Assistant United States Attorney

Bar Roll No. 513495
